Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/255,217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “bringing a pair of electrodes into contact with a surface of a portion of only the second metal plate overlapping the first metal plate, without any electrodes contacting the first metal plate, wherein the pair of electrodes are arranged opposite each other with a space therebetween….and during the step of joining the first and the second metal plates, the pressurizing member is pressurized against the second metal plate with a pressure higher than that of the pair of electrodes.”
Hasegawa (US 20130056451) have at least two electrodes in contact with a surface of a metal plate where it has a center electrode capable of applying pressure to the weld. However, Hasegawa does not disclose that the center electrode applies more pressure than the pair of electrodes on the side.
Trubert (US 6459064) has two electrodes (10 and 20) with a non-conductive pressurizing member (50). However, Trubert does not disclose that the pressurizing member applies more pressure than the pair of electrodes.
Shinya (JP 2013031858) discloses a pair of electrode (20 and 30) with a pressure member (40) inbetween, where each electrode and pressurizing member are capable of 
Shinya’s apparatus is used for welding a conductor 70 (e.g. stranded wire) to wirings 6, while applicant’s method is directed toward welding metal plates. 
Shinya does not disclose that the pressure member applies more pressure than the electrodes. Shinya’s method of applying pressure is for the situation where the strand of wires can have different thicknesses which require different pressures.
Shinya does not disclose melting only the first metal plate which is not in contact with the electrodes.
Shinya does not disclose welding aluminum to steel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761